UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 99-7160



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


QUINTON D. RAINEY, a/k/a Q,

                                            Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of Virginia, at Newport News. Rebecca B. Smith, District
Judge. (CR-94-69, CA-99-13-4)


Submitted:   May 11, 2000                   Decided:   May 16, 2000


Before MURNAGHAN, LUTTIG, and TRAXLER, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Quinton D. Rainey, Appellant Pro Se. Fernando Groene, OFFICE OF
THE UNITED STATES ATTORNEY, Norfolk, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

       Quinton D. Rainey seeks to appeal the district court’s order

denying his motion filed under 28 U.S.C.A. § 2255 (West Supp.

1999).   We have reviewed the record and the district court’s opin-

ion and find no reversible error.         Accordingly, we deny a certif-

icate of appealability and dismiss the appeal on the reasoning of

the district court.      See United States v. Rainey, Nos. CR-94-69;

CA-99-13-4 (E.D. Va. July 23, 1999).         We dispense with oral argu-

ment   because   the   facts   and   legal   contentions   are   adequately

presented in the materials before the court and argument would not

aid the decisional process.




                                                                  DISMISSED




                                      2